Exhibit 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Global Clean Energy Holdings, Inc. (the “Company”) hereby certifies that, to his knowledge: (i)The Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2013 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 4, 2014 By: /s/ RICHARD PALMER Name:Richard Palmer Title:President and Chief Executive Officer
